Citation Nr: 1028560	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a hearing loss of the 
right ear.  

2.  Entitlement to service connection for a hearing loss of the 
left ear.  

3.  Entitlement to an initial rating in excess of 10 percent for 
a spine disability, to include status post multiple lumbar 
sprains with thoraculumbar scoliosis and thoracic strain.

4.  Entitlement to a compensable initial rating for allergic 
rhinitis with Eustachian tube discomfort. 

5.  Entitlement to an initial compensable rating prior to April 
14, 2009 and a rating in excess of 10 percent disabling as of 
April 14, 2009 for left knee chondromalacia patella.

6.  Entitlement to an initial compensable rating for a skin 
disability, to include bilateral onychomycosis of the toenails 
and tinea pedis.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from October 1986 to October 
2006.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 2006 and 
October 2007 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

During the pendency of this appeal, the Veteran's evaluation for 
his service-connected left knee chondromalacia patella was 
increased from zero percent disabling to 10 percent disabling in 
a May 2009 rating decision.  The Board notes, with respect to 
increased ratings, that with a claim for an original or increased 
rating, the appellant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Where a claimant has filed a notice of disagreement as 
to a RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  As such, 
this issue is addressed below.  

 In February 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing. The Veteran 
also testified during a formal RO hearing in November 2008.  
Transcripts of these proceedings have been associated with the 
claims file. 

It is noted that the Veteran initially appealed the RO's denial 
of his claims of service connection for residuals of a concussion 
and tinnitus.  In a May 2009 rating decision, the RO thereafter 
granted the Veteran's service connection claim for tinnitus.  As 
the benefit sought has been granted, the issue is no longer 
before the Board.  Further, the Veteran withdrew his claim of 
service connection for residuals of a concussion during his 
February 2010 travel board hearing.  This issue is no longer 
before the Board.  

Additionally, the claims of increased rating for a spine 
disability and allergic rhinitis with Eustachian tube discomfort 
as well as the claim of service connection for left ear hearing 
loss are addressed in the REMAND portion of the decision below.  
It is noted that the Veteran's right ear hearing loss not 
remanded.  These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The record does not reflect a current diagnosis of a right ear 
hearing loss disability.  

2.  The Veteran's left knee chondromalacia patella is manifested 
by flexion to 130, full extension, and pain.  There is no 
objective evidence of swelling, recurrent subluxation, or 
dislocated semilunar cartilage with recurrent episodes of locking 
or effusion into the joint.

3.  The Veteran's skin disability did not involve more than 1 
percent of the total body but manifested in pain, and discolored 
and deformed toenails. 


CONCLUSIONS OF LAW

1. A hearing loss disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385.

2.  The requirements are met for a compensable evaluation of 10 
percent, but no higher, for left knee chondromalacia patella, 
prior to April 14, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5014-5260.  

3.  The requirements are not met for an evaluation higher than 10 
percent for left knee chondromalacia patella, as of April 14, 
2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5014-5260.  

4.  The criteria for a compensable rating for a skin disability, 
to include onychomycosis and tinea pedis have not been met. 38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.21, 4.118, Diagnostic Code 7806, 7813. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Prior to initial adjudication of the Veteran's claim, a letter 
dated in May 2006 fully satisfied the duty to notify provisions.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. at 187.

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection for his left knee 
chondromalacia patella and skin disability.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 
(2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has 
neither alleged nor demonstrated that he has been prejudiced by 
defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. 
Nicholson,  21 Vet. App. 112, 119 (2007).  Regarding the 
disability rating, VA requested and obtained all information from 
the Veteran to support his claims and granted service connection.  
There is no indication that any other evidence exists to support 
a higher disability rating.  Thus, the VCAA's purpose has been 
affected and any error is non-prejudicial.
 
In this case, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for left knee 
chondromalacia patella and a skin disability.  In this regard, 
once service connection is granted and an initial disability 
rating and effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not required.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490- 491 (2006); 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice 
that was provided to the Veteran in May 23, 2006 before service 
connection was granted in May 19, 2006 was legally sufficient, 
VA's duty to notify has been satisfied.  

The Board also concludes the duty to assist the Veteran has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.  
 
With respect to the Veteran's right ear hearing loss, the Veteran 
was afforded VA examinations to determine the diagnosis and 
etiology of this disability in September 2007 and April 14, 2009. 
The Board has reviewed the examination reports and determines 
that the April 14, 2009 opinion is more than adequate, as it is 
predicated on a full reading of medical records in the Veteran's 
claims file.  The examiner consider all of the pertinent evidence 
of record, to include the results of hearing tests performed 
during service, as well as the previous evaluations.  The 
examiner also provided a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of a veteran's 
bilateral hearing loss disability on occupational functioning and 
daily activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 
2007); see also 38 C.F.R. § 4.10 (2007).  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the veteran's hearing disability was 
somehow defective, the veteran bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.  The 
Veteran, as a lay person, is competent to submit evidence of how 
the hearing loss affects his everyday life.  See Layno v. Brown, 
6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  During both examinations, the Veteran reported the 
need to face the talker in order to hear conversations and 
reported difficulty hearing voices over the phone, especially 
female voices.  It appears that the examiners noted how the 
Veteran's disability affected his occupational functioning and 
daily activities.  Further, the Veteran has not demonstrated any 
prejudice caused by a deficiency in the examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Further examination or opinion is not needed on the claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with the 
Veteran's military service

With respect to his increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  VA examinations 
were obtained in July 2006 and April 14, 2009.  38 C.F.R. § 
3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  
The Board finds that the VA examinations are adequate, as they 
are predicated on a review of the claims file and all pertinent 
evidence of record, and the examiners fully addresses the rating 
criteria that are relevant to rating the disabilities in this 
case.  Moreover, the April 14, 2009 examination addresses the 
impact of the Veteran's disabilities on his daily life and 
employment.  Thus, there is adequate medical evidence of record 
to make a determination in this case.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected disorders since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4). 
 
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.


LAW AND ANALYSIS

I.	Service connection

The Veteran contends that he has a right ear hearing loss 
disability that resulted from in-service noise exposure.  For the 
reasons that follow, the Board concludes that service connection 
is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).
 
For claims for service connection for hearing loss or impairment, 
VA has specifically defined what is meant by a "disability" for 
the purposes of service connection.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  

The purpose of section 3.385 is to establish guidelines for 
determining when a hearing "disability" is present so that 
service-connected compensation may be awarded, and that section 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  The threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley, 5 Vet. App. at 157.  

The Veteran contends that his right ear hearing loss results from 
significant in-service noise exposure as he worked on heavy 
machinery and was stationed aboard a ship which produced loud 
noise.  By way of background, the Veteran's DD Form 214 provides 
that the Veteran was primarily assigned to advanced culinary 
techniques and management.  While the Veteran's position does not 
by itself establish the Veteran experienced significant noise 
exposure, the Veteran is competent to report his in-service 
experiences.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007); Buchanan v. Nicholson, 451 F 
.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  The Veteran is competent to report his 
in-service experiences.     

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, hearing loss (sufficient to meet the requirements of § 
3.385) is not a condition capable of lay diagnosis, much less the 
type of condition that can be causally related to military 
service.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; 
Jandreau, 492 F.3d 1372.    

The medical records on file do not show that the Veteran has a 
current hearing loss disability for VA purposes.  The Veteran's 
hearing was continuously monitored throughout his active duty.  
During his December 1985 enlistment examination, the Veteran's 
right ear pure tone thresholds were all below 20 dB.  The Veteran 
did not report any trouble with his ears or his hearing at that 
time.  His service treatment records show that the Veteran 
submitted to periodic audiograms.  In July 2006, the Veteran's 
right ear pure tone thresholds, in decibels, were below 20 dB for 
thresholds 500 Hz to 2000 Hz. His hearing for thresholds of 3000 
Hz and 4000 Hz were 25 dB.

Contrary to the RO's findings, the Veteran did not have right ear 
hearing loss on service enlistment.  As such, a determination of 
an analysis involving the presumption of soundness is not needed.  
The Board acknowledges that some hearing loss was demonstrated at 
the Veteran's July 2006 examination.  See Hensley, 5 Vet. App. at 
157-59.  Nevertheless, the Veteran's auditory thresholds are 
insufficient to establish a disability under the laws 
administered by VA at that time.  See 38 C.F.R. § 3.385.     

Post-service medical records do not show that the Veteran sought 
medical treatment for any hearing problems until he filed his May 
2007 service connection claim.  During a September 2007 VA 
examination, the Veteran's pure tone thresholds, in decibels, 
were all 20 dB or below, except for the 3000 Hz threshold, which 
showed a finding of 25 dB.  The Veteran's speech recognition 
thresholds were consistent with pure tone averages and his word 
recognition abilities were excellent bilaterally.  The examiner 
then found that the Veteran's hearing was within normal limits 
but did not opine as to the etiology of the hearing loss finding 
that the reliability of the Veteran's responses to high 
frequencies was poor.  
The Veteran then submitted to an April 14, 2009 VA examination 
where his right ear pure tone thresholds were found to be 20 dB 
and below except for the 4000 Hz threshold, which was 25 dB.  His 
right ear speech recognition score was 100 percent.  The examiner 
found that the Veteran's right ear hearing was within normal 
limits per VA standards.  Speech recognition thresholds were 
consistent with pure tone averages and word recognition was 
excellent.  The reliability of the Veteran's responses was found 
to be fair to good.  The examiner determined that the Veteran's 
hearing did not meet the VA standards to establish hearing loss 
and thus did not opine as to the etiology of the disease.  
Although no measurements were noted, the examiner found mild 
right ear hearing loss at 6000 Hz with threshold shift evident 
from enlistment.  The examiner opined that the Veteran's current 
hearing loss at 6000 Hz was at least as likely as not related to 
his service, to include noise exposure.  

Despite the examiner's findings of hearing loss at 6000 Hz, the 
Veteran's right ear hearing as indicated in pure tone thresholds 
is insufficient to establish a hearing loss disability under 38 
C.F.R. § 3.385.  Without any medical evidence of a hearing loss 
disability in service and currently, service connection cannot be 
granted.  See Degmetich v. Brown, 104 F.3d 1328, 1332.

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an organic diseases of the nervous system, which 
includes sensorineural hearing loss, becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record 
does not reflect a diagnosis of a hearing loss disability in the 
right ear within one year of service separation or currently.  
The Veteran cannot benefit from application of the presumption.  
Id.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for right ear hearing loss.  The benefit-of-
the-doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).  

II.	 Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7. 
 
In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated innervation, or other pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight bearing are relevant considerations for determination 
of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
misaligned joints, due to healed injury, are entitled to at least 
the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

a.	 Entitlement of an initial, compensable rating for service-
connected left knee chondromalacia patella prior to April 
14, 2009 and for a rating in excess of 10 percent disabling 
as of April 14, 2009.  

The RO granted service connection for the Veteran's left knee 
chondromalacia patella under Diagnostic Code 5014-5260, and 
evaluated it as a noncompensable disability, effective November 
2006.  Thereafter, his left knee disability was increased from 0 
percent to 10 percent disabling, effective April 14, 2009.   The 
Veteran contends that he is entitled to a compensable rating 
dated prior to April 14, 2009 and in excess of 10 percent 
disabling as of April 14, 2009.  

Under DC 5014, osteomalacia is to be rated on limitation of 
motion of the affected parts as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5014 (2009).  Diagnostic Code 5003 provides 
that degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 
1998), a separate rating for arthritis could also be based on x-
ray findings and painful motion under 38 C.F.R. § 4.59.  In the 
absence of limitation of motion, a 10 percent rating is assigned 
for each major joint or group of joints affected by limitation of 
motion.  A 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under the 
limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may be 
assigned when reported limitation of knee motion shown is 
compensable or when there is x-ray evidence of arthritis together 
with a finding of painful motion.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Diagnostic Code 5260 provides for limitation of flexion of the 
leg.  Where flexion is limited to 45 degrees, 10 percent is 
assigned.  When flexion is limited to 30 degrees, 20 percent is 
assigned.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a DC 5260.  Diagnostic 
Code 5261 provides for limitation of the extension of the leg.  
When extension is limited to 10 degrees, a 10 percent rating is 
assignable.  When the limitation is to 15 degrees, 20 percent is 
warranted.  A 30 percent rating is assignable when extension is 
limited to 20 degrees; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 50 
percent is assigned.  38 C.F.R. § 4.71a DC 5261.  Full range of 
motion of the knee consists of 0 degrees extension and 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Separate ratings 
may be assigned under DC 5260 and DC 5261 for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004). (i.e. the 
limitation of motion codes).

Throughout his appeal, the Veteran has complained of left knee 
pain.  During his November 2008 formal RO hearing, the Veteran 
testified that he had left knee pain with limitations of bending 
and kneeling.  The Veteran heard cracking noises in the knee when 
it was moved, felt warmth to the touch, and indicated buckling of 
the knee.  The Veteran also testified, during his February 2010, 
travel board hearing that his left knee produced significant pain 
which limited his ability sit, stand, or walk for extended 
periods of time.  Although he denied using a cane or knee brace, 
the Veteran reported experiencing instability and weakness of the 
left knee.  He testified that his knee used to give out four to 
five times a year.  He denied swelling or cracking.

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  These 
statements, however, must be viewed in conjunction with the 
objective medical evidence as required by the rating criteria.  
In this regard, however, the competent medical evidence discussed 
below is of far greater probative value. 

During the July 2006 VA examination, the examiner reviewed the 
service treatment records and noted the Veteran's repeated 
complaints of bilateral knee pain and in-service diagnoses of 
bilateral patellofemoral syndrome and chondromalacia patella.  
The Veteran complained of left knee pain on a regular basis 
without flare-ups.  He denied weakness, swelling, heat, giving 
away, or locking, although he had several catching episodes of 
the left knee while running.  He also complained of stiffness.  
The Veteran did not wear a brace or use a cane or crutch.  On 
examination, the Veteran had no effusion, erythema or increased 
warmth. Anterior and posterior drawer signs were negative.  
Lachman's test and McMurray's tests were negative.  There was no 
joint line tenderness and the range of motion was 0 to 140 
degrees without pain.  There was also no pain, weakness, fatigue, 
lack of endurance or incoordination on repetition.  The examiner 
noted that the July 2006 left knee X-rays showed possible bone 
island and a lateral labial plateau.  The Veteran was diagnosed 
with bilateral chondromalacia patellae.  

A May 2007 VA X-ray report shows normal knees bilaterally with 
weight-bearing.  However, a May 2007 orthopedic consultation 
report reveals continuous complaints of bilateral pain aggravated 
by squatting, kneeling, and climbing stairs.  The Veteran was 
diagnosed with bilateral chondromalacia patella with noted mild 
crepitis of both knees and positive patella grind.  

The Veteran was provided an additional VA examination in April 
14, 2009 to determine the severity of his left knee 
chondromalacia patella.  During the examination, the Veteran 
complained that he was unable to stand for more than a few 
minutes and was limited to walking no more than one mile.  He 
noted a difficulty with climbing or descending stairs.  The 
examiner found crepitus, tenderness, and abnormal motion.  
However, there were no clicks or snaps, grinding, instability, 
patellar abnormality, meniscus abnormality, or other knee 
abnormalities.  The Veteran's left knee range of motion was 
flexion to 130 degrees and full extension with objective evidence 
of pain noticed on active range of motion testing.  There was no 
evidence of pain or additional limitations following repetitive 
motion.  There was no pain, fatigue, weakness or incoordination 
noted.  There was also no evidence of joint ankylosis.  The 
Veteran was diagnosed with left knee chondromalacia patella.  The 
examiner opined that there were significant effects on the 
Veteran's usual occupational and daily activities, noting that 
his decreased mobility and pain caused him to take longer to 
perform his duties.  

Throughout the entire time on appeal, the Veteran has not been 
shown to have flexion limited to 60 degrees or extension limited 
to 5 degrees in his left knee, even with pain.  As such, the 
criteria for an increased rating under DC 5260 and 5261 have not 
been met.  38 C.F.R. § 4.71a Diagnostic Codes 5260 and 5261. 

Prior to April 14, 2009, the lay and medical evidence shows 
painful motion and establishes a diagnosis of left knee 
chondromalacia patella.  A July 2006 general VA examination 
indicated left knee pain and stiffness with a range of motion 
from 0 to 140 degrees.  He was diagnosed with left knee 
chondromalacia patella at that time.  An April 2007 H&P initial 
outpatient treatment note shows complaints of bilateral knee 
pain.  Although a May 2007 X-ray report shows normal knees 
bilaterally, a VA orthopedic consultation note, dated that same 
day, shows continued complaints of bilateral knee pain and 
reveals a diagnosis of chondromalacia patella.  The Veteran was 
prescribed pain medication and directed to return to the clinic 
in six months.  Because his knee disability is noncompensable 
under DC 5260 and 5261, and due to the painful motion evidenced 
by the record, the Board finds that the Veteran's left knee 
chondromalacia patella warrants a 10 percent rating, but no 
higher, prior to April 14, 2009.  Because two or more major 
joints are not involved and there is no evidence of 
incapacitating exacerbations, the Veteran is not entitled to a 
rating in excess of 10 percent, prior to April 14, 2009.  See 
38 C.F.R. § 4.71a, DC 5003.  

As of April 14, 2009, the Veteran is in receipt of a 10 percent 
rating for his left knee disability, and there is no evidence of 
involvement of two or more major joints or two or more minor 
joint groups and occasional incapacitating exacerbations, the 
Veteran is not entitled to a higher rating under the arthritis 
codes. 38 C.F.R. § 4.71a, Diagnostic Code 5010. 
 
The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's left knee is not warranted 
on the basis of functional loss due to pain or weakness in this 
case, as the Veteran's symptoms are supported by pathology 
consistent with the assigned 10 percent ratings.  In this regard, 
the Board acknowledges the Veteran's reports of pain and 
stiffness, and that he cannot walk or stand for long periods of 
time.  However, the effect of such in the Veteran's knee is 
contemplated in the currently assigned 10 percent disability 
evaluations.  Indeed, as noted above, even after contemplating 
for pain, flexion and extension of both knees did not meet the 
criteria for even a non-compensable rating.  Thus, the Veteran's 
complaints do not, when viewed in conjunction with the medical 
evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased evaluation 
for the Veteran's service-connected knee. 
The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  In this 
regard, there was no evidence of ankylosis of left knee and DC 
5256 is inapplicable.  Further, there was no persuasive evidence 
of recurrent subluxation or lateral instability to entitle the 
Veteran to a rating under DC 5257.  Although the Veteran reported 
that had trouble with balance, upon examination there was no 
objective evidence of lateral instability or subluxation.  
Moreover, he does not use a cane or wear a brace for balance.  
The Board affords this lack of objective evidence more probative 
value than the Veteran's reports.  Additionally, there was no 
evidence of semilunar cartilage that was dislocated or removed 
and DC 5258 and 5259 are not for application.  Lastly, there was 
no evidence of impairment of the tibia and fibula or genu 
recurvatum to warrant an evaluation under DC 5262 or 5263. 
 
There is no evidence demonstrating that further staging is 
warranted other than as indicated above.  See Hart, 21 Vet. App. 
505.  Thus, the Board finds the left knee chondromalacia patella 
warrants a rating of 10 percent evaluation prior to April 14, 
2009.   The Board further finds that the current 10 percent 
evaluation, as of April 14, 2009, is appropriate and that there 
is no basis for awarding a higher evaluation. See 38 C.F.R. § 
4.71a, Diagnostic Codes 5014-5260. 

b.	 Entitlement to a compensable initial rating for a skin 
disability, to include onychomycosis of the toenails and 
tinea pedis.  

The RO has rated the Veteran's skin disability under DC 7899-
7813.  See 38 C.F.R. § 4.27 (2009) (hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned, the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy will be 
coded first by the numbers of the most closely related body part 
and then "99"). 
 
The Board notes that in October 2008 the regulations pertaining 
to the evaluation of scars were amended effective October 23, 
2008.  The Board observes that the regulatory changes only apply 
to applications received by VA on or after October 23, 2008, or 
if the Veteran requests review under the clarified criteria.  See 
73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation 
applies in this case, the Board finds the 2008 changes to be 
inapplicable. 

Under DC 7813, a rating is provided for dermatophytosis.  
Dependent upon the predominant disability, the service-connected 
disability is to be rated as disfigurement of the head, face, or 
neck under DC 7800, a scar under DCs 7801 to 7805, or dermatitis 
under DC 7806.  See 38 C.F.R. § 4.118, DC 7813 (2008). 

As an initial matter, the preponderance of the evidence shows the 
Veteran's service-connected skin disability affects his feet.  
There is no lay or medical evidence of record that shows the 
Veteran's head, face, and/or neck are affected by his service-
connected skin disability.  Therefore, DC 7800, for disfigurement 
of the head, face, or neck, is not applicable.  Further, the 
medical evidence of record shows that the Veteran's skin 
disability does not manifest in scars.  As such, DCs 7801, 7802, 
and 7804 are inapplicable.  

Under the criteria for dermatitis or eczema, a noncompensable 
rating is warranted when less than 5 percent of the entire body 
or less than 5 percent of exposed areas are affected, and; not 
more than topical therapy was required during the past 12-month 
period.  A 10 percent rating is warranted with at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted with 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12 month 
period.  38 C.F.R. § 4.118. DC 7806 (2008). 

The Veteran testified during his November 2008, formal RO hearing 
that his left big toenail healed but his right big toenail never 
properly healed and is deformed.  The Veteran testified to 
bilateral pain.  During his February 2010 travel board hearing, 
the Veteran further testified that his balance is affected by his 
big toenail as he is unable to apply any pressure on it without 
pain.  He also indicated that the tinea pedis affects his smaller 
toes but is controlled by over-the-counter athletes foot and nail 
anti-fungal medication.  

During the July 2006 VA examination, the Veteran's skin was 
examined and revealed no skin abnormalities.  There was no 
evidence of athlete's foot, although there was some mild dryness 
on the plantar surfaces of both feet and underneath the 
metatarsal heads.  No callus formations, ulcers, or other skin 
problems were noted.  Examination of the feet revealed 
onychomycosis of the right first, forth, and fifth toes and the 
left first toe.  There was mild deformity of both great toenails, 
with yellow discoloration of the right fourth and fifth toes.  
The Veteran's skin was intact and the pedal pulses were 2+ 
bilaterally.  The Veteran was diagnosed with tinea pedis, 
currently quiescent, and onychomycosis bilateral toenails.  

During the April 14, 2009 VA examination, the examiner noted 
thickened, discolored toenails of the first, second, fourth, and 
fifth right toes and on the fourth toe on the left foot.  The 
examiner provided that there was less than 5 percent of the total 
body affected.  The examiner did not find any tinea pedis during 
the examination.  There was no disfigurement indicated and no 
functional impairment noted.  

The Board again acknowledges the Veteran's testimony regarding 
his foot disabilities.  The Veteran's statements describing his 
symptoms are considered to be competent evidence.  See Charles, 
16 Vet. App. at 374; Layno, 6 Vet. App. at 469.  These 
statements, however, must be viewed in conjunction with the 
objective medical evidence as required by the rating criteria.  
In this regard, the competent medical evidence discussed above is 
of far greater probative value as the Veteran's testimony 
regarding the deformity of his right big toe nail.  

In evaluating the Veteran's claim under DC 7806 (2006), the Board 
finds that the most competent and probative evidence shows that 
the Veteran's service-connected skin disability involves less 
than 5 percent of exposed areas affected and more than 5 percent, 
but less than 20 percent, of his total body area; nor is there 
any competent medical or lay evidence that shows the Veteran has 
required systemic therapy to treat his service-connected skin 
disability at any time during the pendency of this claim and 
appeal.  Therefore, the Board finds that DC 7806 does not assist 
the Veteran in obtaining a compensable disability rating. 

The Board has also considered the Veteran's service-connected 
skin disability under DC 7805.  Pursuant to DC 7805, the Board 
looks to other applicable diagnostic codes to assess limitation 
of function.  DCs 5276 to 5284 provide ratings for various foot 
disabilities.  As the Veteran has been diagnosed with tinea pedis 
and onychomycosis of the toenails, the only possible applicable 
diagnostic code is DC 5284.  Under DC 5284, moderate foot 
injuries, other than those listed in DCs 5276 to DC 5283, are 
rated as 10 percent disabling; moderately severe foot injuries 
are rated as 20 percent disabling; and severe foot injuries 
warrant a 30 percent rating.  38 C.F.R. § 4.71a, DC 5284.  Actual 
loss of use of the foot warrants a 40 percent rating.  Id., Note.  

The Board finds that an increased rating under DC 5284 is not 
warranted.  While the Veteran indicated that his disability 
causes him pain and impairs his ability to walk, he is still able 
to ambulate without assistance.  Further, the July 2007 VA 
examiner provided that this disability does not cause any 
symptoms.  The April 14, 2009 VA examiner found no functional 
impairment caused by the skin disorder.  As such, DC 5284 does 
not warrant a compensable rating.  

The Board has also considered whether the Veteran was entitled to 
a "staged" rating for his service-connected skin disability.  
See Hart, 21 Vet. App. 505.    However, the Board finds that the 
Veteran's skin disability has not been more disabling than as 
currently rated. 
 
Based on the foregoing, the Board finds that a compensable rating 
is not warranted for the Veteran's skin disability.  38 C.F.R. 
§ 4.118, DC 7899-7813.

c.	 Extra-Schedular

The Board has also considered whether a referral for extra 
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extra schedular consideration referral). 
 
The schedular evaluations for the Veteran's left knee disability 
and skin disability are adequate.  The Veteran disagrees with the 
rating primarily on the basis of painful residuals.  The 
complaint remains pain and painful motion.  In other words, he 
does not have any symptoms from his service-connected disorders 
that are unusual or are different from those contemplated by the 
schedular criteria.  The Veteran does not have "exceptional or 
unusual" disabilities; he merely disagrees with the assigned 
evaluation for his level of impairment.  The available schedular 
evaluations for these service-connected disabilities are 
adequate.  Referral for extra schedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra 
schedular consideration is moot.  See Thun, 22 Vet. App at 115. 

ORDER

Entitlement to service connection for right ear hearing loss is 
denied.  

Prior to April 14, 2009, entitlement to a rating of 10 percent 
disabling, but no higher, for the Veteran's service-connected 
left knee chondromalacia patella is granted.  

As of April 14, 2009, entitlement to a rating in excess of 10 
percent disabling for the Veteran's service-connected left knee 
chondromalacia patella is denied.  

Entitlement to an initial compensable rating for the Veteran's 
service-connected skin disability, to include onychomycosis and 
tinea pedis, is denied.  




REMAND

The Veteran's spine disability claim must be remanded for due 
process reasons.  The RO's final adjudication of this claim was 
in a May 2009 Supplemental Statement of the Case (SSOC).  In 
September 2009, the Veteran submitted to a private examination 
which found left L5 radiculopathy.  This evidence is directly 
relevant to the Veteran's claim.  This report was submitted in 
October 2009.  Evidence received after certification of the 
appeal may be considered by the Board in the first instance if 
the Veteran waives his right to initial consideration by the 
Agency of Original Jurisdiction.  38 C.F.R. § 20.1304 (2009).  
However, the RO did not certify this appeal until March 2010.  
The waiver provision does not apply.  See id.  The evidence must 
be considered by the RO in the first instance.  See 38 C.F.R. 
§ 19.37 (2009).  The Board must remand the claim.

During the February 2010 travel board hearing, the Veteran 
asserted that his left Eustachian tube dysfunction and allergic 
rhinitis are two separate disabilities.  A review of service 
treatment records shows the Veteran was treated for symptoms 
diagnosed as allergic rhinitis in January 1997 and May 2002.  He 
was also treatment for symptoms of left ear pain, headaches, and 
intermittent dizziness association with Eustachian tube 
dysfunction.  He was also diagnosed with left otalgia.  

During the April 14, 2009 sinus examination the Veteran denied 
suffering from allergic rhinitis.  The Veteran asserted that his 
main problem was the pain he experienced in his left ear which he 
causes intermittent disequilibrium.  On examination, the April 
14, 2009 examiner did not find any symptoms or history of 
sinusitis, allergies, or current rhinitis symptoms.  There were 
no nasal polyps, septal deviation, bacterial rhinitis, or 
evidence of granulomastosis.  During the April 14, 2009 
neurological examination, the examiner provided that the 
Veteran's headaches and left retroauricular pain are the same 
condition, which causes subjective intermittent disequilibrium 
and hearing disturbances.  The examiner then provided that these 
symptoms are related to the ear and/or Eustachian tube 
dysfunction of the left ear.  However, neither examiner 
specifically assessed the Veteran's Eustachian tube dysfunction.   
 
Although the RO has rated the Veteran's Eustachian tube 
dysfunction as part of his allergic rhinitis, it is unclear from 
the medical evidence whether these manifestations should be rated 
as the same disability or as separate disorders.  Under VA 
regulations, separate disabilities arising from a single disease 
entity are to be rated separately.  See 38 C.F.R. § 4.25 (2009); 
see also Esteban, 6 Vet. App. at 261.  An examination is 
necessary to determine whether the Veteran has separate 
disabilities manifested by headaches and Eustachian tube 
dysfunction that have distinct symptomatology apart from the 
claimed allergic rhinitis.  This examination should also 
specifically address the severity of the Veteran's Eustachian 
tube dysfunction.  The RO, in adjudicating this particular claim, 
should take into account the principles found in Esteban.  

Further, the Veteran has asserted that his left ear hearing loss 
was caused, at least in part, by his Eustachian tube dysfunction.  
Although VA audiometric testing results in September 2007 and 
April 2009 did not meet the requirements of a current hearing 
loss disability for service connection purposes under 38 C.F.R. 
§ 3.385 were met for the left ear, a report of private 
audiometric testing dated in July 2008 appeared to show that 
these requirements were met, although the report was in graph 
form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting 
that, because interpreting results from an audiometric graph 
involves fact finding, the Court is  precluded from engaging in 
such fact finding in the first instance, and remanding in part 
because the Board  did not discuss the results of the private 
audiometric testing).  However, these testing results remain 
inadequate for VA purposes because it is not clear that the 
private audiologist used the Maryland  CNC for speech 
discrimination testing as required by VA regulation.  38 C.F.R. § 
4.85(a).  On remand, another VA examination should be conducted 
to determine whether the Veteran has hearing loss in his left ear 
which meets the requirements for a current disability under 
section 3.385.

In addition, treatment notes dated in February 2008 and October 
2008 indicate chronic ear infections and diminished hearing.  The 
April 14, 2009 VA neurologist provided that his hearing 
disturbance may be related to his Eustachian tube dysfunction.  
However, the April 14, 2009 VA audiologist did not address this 
issue.  Therefore, this matter is remanded for a VA examiner to 
offer an opinion as to whether the Veteran's Eustachian tube 
dysfunction caused or contributed to his hearing loss.  
During the February 2010 travel board hearing, the Veteran 
testified that his "medical problems" interfered with his 
ability to work, and contributed to his job loss.  Therefore, 
pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board 
includes the issue of total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU) with the Veteran's current appeal.  It is not entirely 
clear the extent to which the Veteran's disabilities preclude him 
from obtaining and maintaining substantially gainful employment.  
However, the TDIU claim is inextricably intertwined with the 
issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  The claims of 
service connection for left ear hearing loss and the increased 
rating claims for allergic rhinitis with Eustachian tube 
dysfunction and low back pain must be readjudicated before the 
TDIU claim is addressed.  
 
Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to obtain a medical opinion to 
assess the severity of the Veteran's 
allergic rhinitis and Eustachian tube 
dysfunction and determine whether these 
disorders are separate and distinct 
disabilities.  

The examiner should also determine whether 
the Veteran's service-connected 
disabilities alone prevent him from 
engaging in a substantially gainful 
occupation, i.e., whether it is at least as 
likely as not that the Veteran is rendered 
unemployable solely due to his service-
connected disabilities (e.g., without 
regard to age or nonservice-connected 
disorders).  

2.	 Schedule the Veteran for an appropriate 
VA examination to assess the severity of 
the Veteran's left ear hearing loss and to 
obtain an opinion as to the etiology of 
the Veteran's left ear hearing loss.  The 
examiner should note and comment on the 
apparent discrepancy between audiometric 
findings for the left ear on VA 
examination reports of September 2007 and 
April 2009 and on the private audiogram 
from Advanced Otolaryngology Services, 
P.A., dated in July 2008.

The examination should also be performed 
to determine (1) the diagnosis of his 
disability, and (2) whether such disorder 
is as likely as not etiologically related 
to service or a service-related disability 
(i.e. his Eustachian tube dysfunction).  
The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.  

If it is determined that the Veteran's 
left ear hearing loss is etiologically 
related to service or a service-connected 
disability, the examiner should also 
determine whether the hearing loss 
prevents the Veteran from engaging in 
substantially gainful occupation.  

3.	The RO should review all of the evidence 
since the issuance of the last SSOC and 
readjudicate the claims, to include the 
Veteran's increased rating claim for his 
spine disability and the issue of TDIU.  
If the benefits sought are not granted, 
the Veteran should be furnished a SSOC and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


